Citation Nr: 0332646	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  91-54 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for defective vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




REMAND

On April 28, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audio 
examination to determine if it is at 
least as likely as not that the veteran's 
current hearing loss is a result of his 
period of active service.  Please send 
the claims folder to the examiner for 
review and ask that he/she diagnose any 
current disability and specifically 
comment on the etiology of each diagnosed 
disability, stating its relationship to 
the veteran's period of active service, 
if any.  The examiner should also render 
an opinion as to whether (a) the 
veteran's chronic otitis media has 
contributed to any diagnosed disability, 
and (b) whether noise trauma during 
service contributed to any diagnosed 
disability.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an ophthalmologic 
examination to determine if it is at 
least as likely as not that the veteran's 
current defective vision is a result of 
his period of active service.  Please 
send the claims folder to the examiner 
for review and ask that he/she diagnose 
any current disability and specifically 
comment on the etiology of each diagnosed 
disability, stating its relationship to 
the veteran's period of active service, 
if any.  The examiner should render an 
opinion as to whether the fact that the 
veteran had pterygium surgery prior to 
service played any role in his need to 
have surgery in February 1955 and, more 
specifically, whether his pre-existing 
pterygium (a) appears to have increased 
in severity during service, and (b) 
caused and/or contributed to any 
currently diagnosed disability.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



